Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

POLYMER ELECTROLYTE MATERIAL FOR LITHIUM BATTERY CELLS

Examiner: Adam Arciero	S.N. 16/451,782	Art Unit: 1727          September 29, 2021

DETAILED ACTION
The Application filed on June 25, 2019 has been received.  Claims 1-20 are currently pending and have been fully considered.  Applicant’s response to restriction requirement filed on July 16, 2021 has been received.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 16, 2021  is acknowledged.
However, claims 1-15 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, contains all the allowable limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on June 24, 2021, is hereby withdrawn and claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Jiyan ‘151 (CN 107819151 A; as found in IDS dated 12/14/2020); Jiyan ‘555 (CN 107863555 B; as found in IDS dated 12/14/2020); and Fujimoto et al. (WO 2018/016195 A1), do not specifically disclose, teach, or fairly suggest the claimed polymer electrolyte material and method of making, comprising: the claimed polymer structure (claims 1, 7 and 16).  Jiyan ‘151 discloses a non-combustible solid polymer electrolyte comprising a polyphosphate compound represented by structures I-V (Abstract and paragraph [0017]).  Jiyan ‘555 discloses a non-combustible solid polymer electrolyte comprising a polyphosphate compound represented by structures I-V (Abstract and paragraph [0013]).  Fujimoto et al. discloses an electrolyte solution comprising an additive represented by a compound of Formula (1) (Abstract and paragraph [0015]).  However, the prior arts do not disclose, teach, or suggest the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727